Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 11/16/2021.
In the Instant Amendment, Claim(s) 1, 16-18 and 26 has/have been amended; Claim(s) 10 was cancelled; Claim(s) 1 and 16-18 is/are independent claims. Claims 1-9 and 11-33 have been examined and are pending in this application.

Interview Summary
On 2/9/2022, the Examiner contacted the Applicants to suggest as follow to overcome the current 102 rejections:
“An operation device for performing control of a movable optical element to change an optical characteristic of an optical apparatus, the operation device comprising: …
wherein the controller is configured to cause a display to display a first region, a first mark, a second region, and a second mark, the first region corresponding to a first range as a range of one of the command and a controlled value for the control, the first mark indicating one of the command and the controlled value associated with the first region, the second region corresponding to a second range as a range of the operation amount, the second mark indicating the operation amount associated with the second region, the first mark and the second mark indicate the same optical characteristic of the optical apparatus,”
Takahashi (annotated fig. 7) teaches
+ First Mark of Takahashi (the current Aperture Av value is marked/bolded on the vertical axis of the graph). The first mark indicates an optical characteristic: Aperture.

The first mark and the second mark indicate different optical characteristic of the optical apparatus.
The proposed amendment is to overcome the current rejection.
On 2/17/2022, the Applicants argued that the proposed portion is just a repetition to what is already claimed in the “wherein…” before it. Therefore, the Applicants refused the proposed amendment.
No agreement was reached.

New Proposed Amendment
During writing this Office Action, the Examiner realized that the above proposed amendment still not sufficiently overcome what is taught by Takahashi because a different aspect of Takahashi can still teach the proposed amendment. 
Takahashi: the first mark (the current Aperture Av value [Av = 2.8] is marked/bolded on the vertical axis/first region 320 of the graph) and the second mark (the point P1) indicate the same optical characteristic of the optical apparatus. The second mark (the point P1) can be moved along the reference line/second region 330. P1 can be said to have a same optical characteristic of the optical apparatus, i.e. P1 indicates a corresponding Aperture value = 2.8 on a different axis 330.
A new proposed amendment to overcome this rejection would be to include the previous suggested portion “the first mark and the second mark indicate the same optical characteristic of the optical apparatus” with feature of claim 3 because it would not be obvious to display the vertical axis/first region 320 and the reference line 330 paralleled to each other.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant is arguing in the remark (page 11) that the Applicant has amended claim 18. Accordingly, Applicant respectfully requests the rejections be withdrawn.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that the amended claim 18 has not addressed the 112(b) issue of claim 18. Thus, the 112(b) issue of claim 18 is maintained as presented below.

The Applicant is also arguing in the remarks (pages 11-17) that Based on the above annotated figure, the Examiner contends that r1 and r2 correspond to the first range and r3 corresponds to the second range. Applicant respectfully disagrees for the following reasons. First, Takahashi merely discloses a first range and a second range, not "the operation device is configured such that the first range includes a first effective range and a first ineffective range, the first effective range defining an allowable range of the control of the movable optical element and the first ineffective range defining a non-allowable range of the control of the movable optical element," and "the operation device is configured such that the second range includes a second effective range, the second range corresponding to the movable range of the operation member, the second effective range corresponding to the first effective range and not corresponding to the first ineffective range," as recited in amended claim 1, and "the operation device is configured such that the first range include a first effective range, the first effective range defining an allowable range of the control of the movable optical element," and "the operation device is configured such that the second range includes a second effective range and a second ineffective range, the second range corresponding to the movable range of the operation member, the second effective range corresponding to the first effective range, the second 
The Examiner respectfully disagrees with the Applicant. The Examiner annotated figure 7 to provide annotated v1 of figure 7 for claims 1, 16 and 17 while also providing annotated v2 of figure 7 for claim 18 so that better explaining how the Takahashi reference can be clearly archived. 
In figure 7, S mode (shutter speed priority mode) does not accept a user’s tap operation (or drag-and-drop operation) on the Tv/Av plane image 300, but instead, the control unit 16 accepts an operation on the slider bar image. In this mode, the shutter speed slider 350 operates in a movable range r3 of [1 to 1/1000] because there is no corresponding Av/Tv pair for ineffective range r4 of [1/1000 to 1/4000]. The shutter speed slider 350 allows to set a Tv/Av pair along the reference line 330 where this reference line 330 is movable in the direction 400a/400b by changing an ISO value to change the relationship of the Tv/Av pair. Currently as shown in figure 7, the reference line 330 is at the position for ISO=800, the Tv/Av pair at the point P1 is to set Tv = 1/250 and Av = 2.8. As the shutter speed slider 350 moves to the right from value 1/250 to 1/1000, for example, the P1 point is moved to the right also and on the reference line 330. When Tv is set to be 1/1000, the corresponding Av would be 1.4. If Tv were to be set to be Tv 1/4000 or 1/2000, there would not be a corresponding Av value for these Tv 
For the reasons above, the Examiner respectfully submits that Takahashi does teach wherein the controller is configured to cause a display to display a first region (vertical region 320), a first mark (a current bold Av mark [Av = 2.8] on vertical axis 320 that aligns to point P1), a second region (horizontal region 310), and a second mark (a current bold Tv mark [Tv = 1/250] on axis 310 indicated by point P1), the first region (320) corresponding to a first range (r1 & r2 = [22 to 1.4]) as a range of one of the command and a controlled value for the control, the first mark indicating one of the command and the controlled value associated with the first region, the second region (310) corresponding to a second range (r3 = [1 to 1/1000]) as a range of the operation amount, the second mark (the current bold Tv mark [Tv = 1/250]) indicating the operation amount associated with the second region (310) (annotated v1 of figure 7), 
wherein the operation device is configured such that the first range (r1 & r2 = [22 to 1.4]) includes a first effective range (r1 = [16 to 1.4]]) and a first ineffective range (r2 = [22 to 16]), the first effective range defining an allowable range of the control of the movable optical element and the first ineffective range defining a non-allowable range of the control of the movable optical element (annotated v1 of figure 7 shows when Tv is set within the range r3 of [1 to 1/1000], only the smaller range r1 of [16 to 1.4] effectively can be used to set Av for a Tv/Av pair along the reference line 330) as claimed in claim 1.
Moreover, Takahashi does teach wherein the operation device is configured such that the first range (Av range [1.4 to 22]) includes a first effective range (Av effective range r1 = [4 to 22]), the first effective range defining an allowable range of the control of the movable optical element (annotated v2 of figure 7; allowable range for a value Av to be selected only within range r1 = [4 to 22] when a value Tv is selected within effective range r3 = [1/60 to 1/4000]), 

For the reasons above, the Examiner respectfully submits that Takahashi does teach the features as claimed in claims 1 and 16-18.

Regarding claim 3, the Applicant is arguing in the remarks (page 16) that Furthermore, Corcoran merely discloses camera acquisition setting dials (Corcoran, 1[0132], lines 2-3; Fig. 6), not "the first region and the second region such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other," as recited in claim 3.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Corcoran does teach wherein the controller is configured to cause the display to display the first region and the second region (607, 614) such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other (Figs. 6, 8; para. 0132). The first region is the list of aperture values (607) and the second region is the list of shutter speed values (614). Figure 6 shows the first and the second regions are arranged in two vertical curves which are parallel with each other. Figure 8 shows the first and the second regions are arranged in two vertical columns/lines which are parallel with each other. The figures also show that the ‘S’ mode or shutter-priority can be actuated by .

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 is suggested to remove the extra “.” as follow: “wherein the operation device is configured such that the second range includes a second effective range, the second range corresponding to the movable range of the operation member, the second effective range corresponding to the first effective range and not corresponding to the first ineffective range[[.]] and"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the second effective region" in the second line counted from the bottom of page 7.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 9, 11-19, 22-24 and 26-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 20160239195).

    PNG
    media_image1.png
    1003
    567
    media_image1.png
    Greyscale

This cheat sheet (https://www.pinterest.com/pin/562035228498552458) above is for interpreting the non-labeled values of the aperture values Av in the first region 320 and the non-labeled values of the shutter speed Tv in the second region 310 in the annotated figures 7 below.

    PNG
    media_image2.png
    1139
    1089
    media_image2.png
    Greyscale

Regarding claim 1, Takahashi teaches An operation device for performing control of a movable optical element (aperture) to change an optical characteristic of an optical apparatus (Figs. 1-7; para. 0087), the operation device comprising:
an operation member operating in a movable range (Fig. 7; shutter speed slider 350 operating in a movable range r3 of [1 to 1/1000]; the shutter speed slider 350 allows to set a Tv/Av pair along the 
a detector (107/16) configured to detect an operation amount of the operation member (Fig. 7; paras. 0130-0133; detect Tv amount); and
a controller (107/16) configured to generate a command for the control based on the operation amount (Fig. 7; paras. 0130-0133; generating a respective command Av [Av = 2.8] based on the amount Tv [Tv = 1/250]),
wherein the controller is configured to cause a display to display a first region (vertical region 320), a first mark (a current bold Av mark [Av = 2.8] on vertical axis 320 that aligns to point P1), a second region (horizontal region 310), and a second mark (a current bold Tv mark [Tv = 1/250] on axis 310 indicated by point P1), the first region (320) corresponding to a first range (r1 & r2 = [22 to 1.4]) as a range of one of the command and a controlled value for the control, the first mark indicating one of the command and the controlled value associated with the first region, the second region (310) corresponding to a second range (r3 = [1 to 1/1000]) as a range of the operation amount, the second mark (the current bold Tv mark [Tv = 1/250]) indicating the operation amount associated with the second region (310) (Fig. 7),
wherein the operation device is configured such that the first range (r1 & r2 = [22 to 1.4]) includes a first effective range (r1 = [16 to 1.4]]) and a first ineffective range (r2 = [22 to 16]), the first effective range defining an allowable range of the control of the movable optical element and the first ineffective range defining a non-allowable range of the control of the movable optical element (Fig. 7 shows when Tv is set within the range r3 of [1 to 1/1000], only the smaller range r1 of [16 to 1.4] effectively can be used to set Av for a Tv/Av pair along the reference line 330), 

wherein the controller is configured to cause the display to display (1) a first effective region corresponding to the first effective range (r1) and a first ineffective region corresponding to the first ineffective range (r2) within the first region (320), and (2) a second effective region corresponding to the second effective range (r3) within the second region (310) (Fig. 7).

Regarding claim 2, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to obtain the controlled value from the optical apparatus (Fig. 7; paras. 0130-0133).

Regarding claim 5, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region respectively constitute coordinate axes of a coordinate system (Fig. 7).

Regarding claim 6, Takahashi teaches the operation device according to Claim 5, wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region respectively constitute coordinate axes of an orthogonal coordinate system (Fig. 7).

Regarding claim 7, Takahashi teaches the operation device according to Claim 6,
wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region have an equal length in longitudinal directions thereof (Fig. 7).

Regarding claim 9, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to set the effective range within the first range (Figs. 7, 5; paras. 0106, 0111; the reference line 330 can be moved to change the effective range r1).

Regarding claim 11, Takahashi teaches the operation device according to Claim 1, wherein the controller is configured to change a relationship between the operation amount and the command (Figs. 7, 5; paras. 0106, 0111; the reference line 330 can be moved to change the relationship).

Regarding claim 12, Takahashi teaches the operation device according to Claim 1, wherein the operation device is configured to operate the optical element with the optical characteristic being one of an object distance, a focal length, and an effective aperture (Fig. 7).

Regarding claim 13, Takahashi teaches the operation device according to Claim 1, wherein the first mark indicates a position in the first region, the position corresponding to one of the command and the controlled value (Fig. 7).

Regarding claim 14, Takahashi teaches the operation device according to Claim 1, wherein the second mark indicates a position in the second region, the position corresponding to the operation amount (Fig. 7).

Regarding claim 15, Takahashi teaches the operation device according to Claim 1, wherein the operation device comprises the display (Figs. 1-7).

Regarding claim 16, Takahashi teaches An optical apparatus (Figs. 1-7) comprising:
an operation device (14, 15) for performing control of a movable optical element (aperture) to change an optical characteristic of the optical apparatus (paras. 0087-0093), the operation device including: (features as taught in claim 1); and
the movable optical element (aperture) configured to be operated by the operation device (14, 15) (Fig. 7; paras. 0130-0133).

Regarding claim 17, Takahashi teaches An imaging apparatus (Figs. 1-7) comprising:
an optical apparatus (Figs. 1-7) including an operation device (14, 15) for performing control of a movable optical element (aperture) to change an optical characteristic of the optical apparatus (paras. 0087-0093), the operation device including: (features as taught in claim 1); and
the movable optical element (aperture) configured to be operated by the operation device (14, 15) (Fig. 7; paras. 0130-0133); and
an imaging element (13/104) configured to receive light from the optical apparatus (Figs. 1-7).


    PNG
    media_image3.png
    1060
    1114
    media_image3.png
    Greyscale

Regarding claim 18, Takahashi teaches An operation device for performing control of a movable optical element (aperture) to change an optical characteristic of an optical apparatus (Figs. 1-7; para. 0087), the operation device comprising:
an operation member operating in a movable range (Fig. 7; shutter speed slider 350 operating in a movable range r3 of [1 to 1/1000]; the shutter speed slider 350 allows to set a Tv/Av pair along the reference line 330 where this reference line 330 is movable in the direction 400a/400b by changing an ISO value to change the relationship of the Tv/Av pair; currently as shown in figure 7, the reference line 
a detector (107/16) configured to detect an operation amount of the operation member (Fig. 7; paras. 0130-0133; detect Tv amount); and
a controller (107/16) configured to generate a command for the control based on the operation amount (Fig. 7; paras. 0130-0133; generating a command Av based on the amount Tv),
wherein the controller is configured to cause a display to display a first region (vertical region 320), a first mark (a current Av value [Av = 5.6] on vertical axis 320 that aligns to the current point P1x and will be displayed as a bolded number), a second region (horizontal region 310), and a second mark (a current Tv value [Tv = 1/2000] on axis 310 that aligns to the current point P1x and will be displayed as a bolded number), the first region (320) corresponding to a first range (Av range [1.4 to 22]) as a range of one of the command and a controlled value for the control, the first mark indicating one of the command and the controlled value associated with the first region, the second region (310) corresponding to a second range (Tv range [1 to 1/4000] including & ineffective r4 = [1 to 1/60] and effective r3 = [1/60 to 1/4000]) as a range of the operation amount, the second mark indicating the operation amount associated with the second region (310), the second effective region (r3) being in the second region (310) and corresponding to a second effective range (r3 = [1/60 to 1/4000]) set in the second range (by changing ISO value that moves the reference line from line 330 to 330x) (Figs. 7, 5; paras. 0106, 0111),
wherein the operation device is configured such that the first range (Av range [1.4 to 22]) includes a first effective range (Av effective range r1 = [4 to 22]), the first effective range defining an allowable range of the control of the movable optical element (Fig. 7; allowable range for a value Av to 
wherein the operation device is configured such that the second range (Tv range [1 to 1/4000] including & ineffective r4 = [1 to 1/60] and effective r3 = [1/60 to 1/4000]) includes a second effective range (effective r3 = [1/60 to 1/4000]) and a second ineffective range (ineffective r4 = [1 to 1/60]), the second range corresponding to the movable range of the operation member, the second effective range corresponding to the first effective range (Fig. 7; allowable range for an Av value to be selected only within range r1 = [4 to 22] when a value Tv is selected within effective range r3 = [1/60 to 1/4000]), the second ineffective range corresponding to at least one of a minimum or a maximum of the first effective range (ineffective r4 = [1 to 1/60] corresponding to maximum 22 of Av effective range r1 = [4 to 22]), and 
wherein the controller is configured to cause the display to display (1) a first effective region corresponding to the first effective range within the first region (vertical region 320 of Av axis), and (2) a second effective region corresponding to the second effective range and a second ineffective region corresponding to the second ineffective range within the second region (horizontal region 310 of Tv axis) (Fig. 7).

Regarding claims 19 and 22-24, claims 19 and 22-24 reciting features corresponding to claims 2 and 5-7 are also rejected for the same reasons as presented above.

Regarding claim 26, Takahashi teaches the operation device according to Claim 18, wherein the controller is configured to set the ineffective range within the second range (Figs. 7, 5; paras. 0106, 0111; the reference line 330/330x can be moved to a different location).

Regarding claims 27-31, claims 27-31 reciting features corresponding to claims 11-15 are also rejected for the same reasons as presented above.

Regarding claim 32, Takahashi teaches An optical apparatus (Figs. 1-7) comprising:
an operation device of claim 18; and
the movable optical element configured to be operated by the operation device (14, 15) (Fig. 7; paras. 0130-0133).

Regarding claim 33, Takahashi teaches An imaging apparatus comprising:
an optical apparatus (Figs. 1-7) of claim 32; and
an imaging element (13/104) configured to receive light from the optical apparatus (Figs. 1-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 20 and 21 s/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20160239195) in view of Corcoran (US 20160353000).
Regarding claim 3, Takahashi teaches everything as claimed in claim 1, but fails to teach
wherein the controller is configured to cause the display to display the first region and the second region such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other.
However, in the same field of endeavor Corcoran teaches
wherein the controller is configured to cause the display to display the first region and the second region (607, 614) such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other (Figs. 6, 8; para. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Corcoran in Takahashi to have wherein the controller is configured to cause the display to display the first region and the second region such that a longitudinal direction of the first region and a longitudinal direction of the second region are parallel to each other for providing an alternative easy user interface allowing the user to easily configure imaging parameters yielding a predicted result.

Regarding claim 4, the combination of Takahashi and Corcoran teaches everything as claimed in claim 3. In addition, Corcoran teaches wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region are aligned with each other in the longitudinal directions thereof (Figs. 6, 8; para. 0132).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Corcoran in the combination of Takahashi and Corcoran to have wherein the controller is configured to cause the display to display the first region and the second region such that the first region and the second region are aligned with 

Regarding claims 20 and 21, claims 20 and 21 reciting features corresponding to claims 3 and 4 are also rejected for the same reasons as presented above.

Claims 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20160239195) in view of Seo et al (US 2010/0296806).
Regarding claim 8, Takahashi teaches everything as claimed in claim 5, but fails to teach
wherein the controller is configured to cause the display to display a curve representing a relationship between one of the command and the controlled value and the operation amount, and to display, on the curve, a third mark indicating the first mark and the second mark.
However, in the same field of endeavor Seo teaches
wherein the controller is configured to cause the display to display a curve (200) representing a relationship between one of the command and the controlled value (b’) and the operation amount (a’), and to display, on the curve, a third mark (the a’ & b’ lines) indicating the first mark and the second mark (Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Seo in Takahashi to have wherein the controller is configured to cause the display to display a curve representing a relationship between one of the command and the controlled value and the operation amount, and to display, on the curve, a third mark indicating the first mark and the second mark for providing an alternative user interface allowing the user to easily configure imaging parameter yielding a predicted result.

Regarding claim 25, claim 25 reciting features corresponding to claim 22 is also rejected for the same reason as presented above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696